415 F.2d 1375
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.OHIO CAR & TRUCK LEASING, INC., Respondent.
No. 19226.
United States Court of Appeals Sixth Circuit.
October 10, 1969.

On Petition to Enforce an Order of National Labor Relations Board.
Leonard M. Wagman, N. L. R. B., Washington, D. C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Richard S. Rodin, Robertamarie Kiley, Attorneys, N. L. R. B., Washington, D. C., on brief, for petitioner.
Roy E. Browne, Akron, Ohio, Hershey, Browne, Wilson, Steel, Cook & Wolfe, Akron, Ohio, on brief, for respondent.
Before PHILLIPS, Chief Judge, and EDWARDS and McCREE, Circuit Judges.

ORDER.

1
This case is before the Court on the application of the National Labor Relations Board for enforcement of its order reported at 167 N.L.R.B. No. 37.


2
Upon consideration of briefs and oral arguments, it is ordered that the order of the Board be and hereby is enforced except as hereinafter provided. Nothing in this order shall be construed as prohibiting the filing and processing of a decertification petition at the end of a period equal to the period between July 12, 1966, and November 1, 1966, as prescribed in the order of the Board, provided that during the interim respondent has complied in good faith with the order of the Board.